DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, 15, 17-18 and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chiu (US. Pub: 2017/0030551 A1) of record and Chiu (US. Pub: 2017/0059122). 
Regarding claim 1, Chiu discloses (in at least figs. 1 and 2) a light distribution element (30), comprising: a light source cavity (see figs. 1 and 2), a concave light homogenizing face (best seen in at least figs. 1 and 2; this limitation is interpreted in light of the specification) a first face, an incident face and an emitting face (see figs. 1 and 2), wherein the first face and the emitting face are arranged opposite to each other (see figs. 1 and 2); the light source cavity is formed in a manner that the first face is concaved towards a side where the emitting face is located (see figs. 1 and 2); the incident face is an inner surface of the light source cavity (see figs. 1 and 2), and the incident face comprises a Fresnel surface ([0016]); and the emitting face comprises a concave reflecting face (see figs. 1 and 2), and the concave reflecting face is concaved towards a side where the incident face is located (see figs. 1 and 2); and the first face is concaved towards a side where the concave reflecting face is located (see figs. 1 and 2), and the concave light homogenizing face provides a light homogenizing effects (see figs. 1 and 2; the concave light homogenizing face of Chiu is capable of doing that).

Regarding claim 3, Chiu discloses (in at least figs. 1 and 2) the concave reflecting face is a revolution surface (see figs. 1 and 2), and a revolution axis of the concave reflecting face is parallel to the optical axis (see figs. 1 and 2); and the Fresnel surface is a revolution surface (see figs. 1 and 2), a revolution axis of the Fresnel surface is parallel to the optical axis, and a circle center of the Fresnel surface is on the optical axis (see figs. 1 and 2).
Regarding claim 4, Chiu discloses (in at least figs. 1 and 2) a point on the concave reflecting face which is closest to the circle center is a lowest point of the concave reflecting face (see figs. 1 and 2), and the lowest point is on the optical axis and the revolution axis of the Fresnel surface at the same time (see figs. 1 and 2).
Regarding claim 5, Chiu discloses (in at least figs. 1 and 2) a revolution generatrix of the concave reflecting face is an arc curve (see figs. 1 and 2), and in a direction close to the incident face, a curvature of at least a part of the arc curve is gradually increased firstly and then gradually reduced (see figs. 1 and 2).  
Regarding claim 6, Chiu discloses (in at least figs. 1 and 2) in a direction parallel to an optical axis of a light emitting unit, a projection face of the concave reflecting face covers a projection face of the incident face.
Regarding claim 7, Chiu discloses (in at least figs. 1 and 2) the emitting face further comprises a second face (i.e. the outer surface that connects to the concave face) connected to the concave reflecting face, and the first face and the second face both are planes parallel to each other. 
Regarding claim 8, Chiu discloses (in at least figs. 1 and 2) a shape of a top edge of the concave reflecting face is round, oval, triangular, rectangular, pentagonal, hexagonal, or octagonal; and a shape of an intersecting line of the incident face and the first face is round, oval, triangular, rectangular, pentagonal, hexagonal, or octagonal. 
Regarding claim 12, Chiu discloses (in at least figs. 1 and 2) the incident face further comprises a columnar face, the Fresnel surface is connected to the first face through the columnar face, and an extension direction of the columnar face is parallel to an optical axis of a light emitting unit. 

Regarding claim 17, Chiu discloses (in at least figs. 1 and 2) the light distribution element is a light guiding cover. 
Regarding claim 18, Chiu discloses (in at least figs. 1 and 2) a light source assembly, comprising: a light source plate (10); a light emitting unit (20) arranged on the light source plate; and a light distribution element (30) arranged on the light source plate; wherein the light distribution element (30) comprises: a light source cavity (see figs. 1 and 2), a concave light homogenizing face (see figs. 1 and 2; this limitation is interpreted in light of the specification) a first face, an incident face and an emitting face (see figs. 1 and 2); wherein the first face and the emitting face are arranged opposite to each other (see figs. 1 and 2); the light source cavity is formed in a manner that the first face is concaved towards a side where the emitting face is located (see figs. 1 and 2); the incident face is an inner surface of the light source cavity (see figs. 1 and 2), and the incident face comprises a Fresnel surface ([0016]); the emitting face comprises a concave reflecting face (see figs. 1 and 2), the concave reflecting face is concaved towards a side where the incident face is located (see figs. 1 and 2); and the first face is concaved towards a side where the concave reflecting face is located (see figs. 1 and 2), and the concave light homogenizing face provides a light homogenizing effects (see figs. 1 and 2; the concave light homogenizing face of Chiu is capable of doing that); and the light distribution element (30) covers the light emitting unit (see figs. 1 and 2), and the first face is attached to the light source plate (10).
Regarding claim 19, Chiu discloses (in at least figs. 1 and 2) a lighting lamp, comprising: a driver (not shown; as evident by at least [0011] in order to drive the light source); and a light source assembly (100), wherein the driver is electrically connected to the light source assembly (see at least fig. 1); wherein the light source assembly comprises a light source plate (10), a light emitting unit arranged on the light source plate (10), and a light distribution element (30) arranged on the light source plate (10); wherein the light distribution element (30) comprises: a light source cavity, a concave light homogenizing face (see figs. 1 and 2; this limitation is interpreted in light of the specification), a first face, an incident face and an emitting face (see at least fig. 1); wherein the first face and the emitting face are arranged opposite to each other (see at least fig. 1); the light source cavity is formed in a manner that the first face .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US. Pub: 2017/0030551 A1) of record and Chiu (US. Pub: 2017/0059122 A1). 
Regarding claims 9, Chiu does not expressly disclose both the light source cavities and the concave reflecting faces are arranged in plural, and the light source cavities are arranged opposite to the concave reflecting faces one by one.
However, Chiu discloses (in at least fig. 1) a light source cavity and a concave reflecting face is arranged, and the light source cavity is arranged opposite to the concave reflecting face. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the lamp Chiu with a plurality of light source cavities and concave reflecting faces arranged apposite to the concave reflecting faces one by one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.   
Regarding claim 10, Chiu does not expressly disclose wherein the light source cavities are arranged at intervals, and adjacent ones of the concave reflecting faces are connected to each other. See the rejection of claim 9 above.
Regarding claim 11, Chiu does not expressly disclose the light source cavities are arranged in a line and row manner, and the light source cavities in different lines are arranged in an aligned manner or staggered manner in a row direction, and the concave reflecting faces are arranged in a line and row manner, and the concave reflecting faces in different lines are arranged in an aligned manner or staggered manner in the row direction. See the rejection of claim 9 above.
Regarding claims 13 and 16, Chiu does not expressly disclose a ratio between the first depth and a thickness of the light distribution element is in a range from 1/3 to 2/3; and a distance between a highest point of the incident face and a bottom edge of the incident face in the direction of the optical axis is a second depth, the highest point is the point on the incident face which is farthest to the first face, and a ratio between the second depth and the thickness of the light distribution element is in a range from 1/5 to 1/2; wherein a direction of the thickness is parallel to the optical axis; , an intersecting line of the concave light homogenizing face and the first face is a circular intersecting line, and a diameter of the circular intersecting line is in a range from 0.8 to 1 mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the distribution element of Chiu with a ratio between the first depth and a thickness of the light distribution element is in a range from 1/3 to 2/3; and a distance between a highest point of the incident face and a bottom edge of the incident face in the direction of the optical axis is a second depth, the highest point is the point on the incident face which is farthest to the first face, and a ratio between the second depth and the thickness of the light distribution element is in a range from 1/5 to 1/2; wherein a direction of the thickness is parallel to the optical axis and an intersecting line of the concave light homogenizing face and the first face is a circular intersecting line, and a diameter of the circular intersecting line is in a range from 0.8 to 1 mm through design choice. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875